Title: From Thomas Jefferson to Sir John Sinclair, 25 July 1789
From: Jefferson, Thomas
To: Sinclair, Sir John



Sir
Paris July 25. 1789.

The civilities you were so kind as to shew me while in England are a proof that you will extend them to one who deserves them more, and encourages me to introduce to your notice the bearer hereof Mr. Morris, an American gentleman of great distinction. He has had an important part in our councils from the beginning, is very intimately informed of them, and is therefore well qualified to satisfy your thirst after political information, so far as our affairs may be an object. He had a great hand in the formation of our new constitution. The late miracles of Paris may also be an object of curiosity to you, of which he can give you just details. By him I take the liberty of sending you a pamphlet on the Comparative debts of France and England and the means of paying them; which I have had by me for you for some time, without an opportunity of sending it. After recommending again Mr. Morris to your civilities, and assuring you he will be found worthy of them, I have the honour to repeat to you those sentiments of sincere esteem and respect with which I am Sir Your most obedient & most humble servt.,

Th: Jefferson

